Citation Nr: 1713487	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  04-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation of chronic lumbosacral strain in excess of 20 percent disabling from December 6, 2002, and 40 percent disabling from April 2, 2012.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Bryan J. Held, Claims Agent


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal was most recently remanded in July 2013 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for his back in September 2016, and treatment records and Social Security Administration records were also associated with the claims file in 2016.  It appears that the RO is also attempting to obtain an addendum to the September 2016 VA examination.  The January 2016 Supplemental Statement of the Case (SSOC) is the RO's most recent adjudication of the claims on appeal.  The Veteran has not submitted a written waiver of initial RO consideration of the records, the appeal must be returned to the RO for readjudication and issuance of a SSOC and completed development of the addendum to the VA examination.  See 38 C.F.R. §§ 19.37 (a), 20.1304(c) (2015).

The issue of a higher rating for chronic lumbosacral strain potentially affects the disabilities considered under his TDIU request; the Board finds that the back and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.



Accordingly, the case is REMANDED for the following action:

1. Ensure that any updated VA medical records are associated with the claims file.

2.  Associate the addendum to the September 2016 VA examination with the electronic claims file.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

